Citation Nr: 9927471	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  97-33 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with disc disease, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had honorable active service from March 1955 to 
January 1958 and from April 1958 to April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1997 rating decision by the St. 
Petersburg, Florida, regional office (RO) of the Department 
of Veterans' Affairs (VA) which denied increased ratings for 
lumbosacral strain with disc disease and pes planus.  The 
veteran in his substantive appeal indicated that he was only 
appealing the denial of an increased rating for his low back 
disorder.  Accordingly, the issue is as stated on the title 
page of this decision.

In May 1999 the veteran submitted a claim for service 
connection for hypertension. The RO deferred a decision on 
this issue in a May 1999 letter to the veteran requesting 
records showing continuity of treatment.  Accordingly, this 
issue is not before the Board for appellate consideration and 
is referred to the RO for any appropriate action.

REMAND

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
lumbosacral strain with disc disease within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991, amended by Supp. 1998).  A 
claim that a condition has become more severe is well 
grounded where the condition was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  See Proscelle v. Derwinski, 2 
Vet. App 629 (1992).  Once a claim is well grounded the Board 
has a statutory duty to assist the claimant in the 
development of evidence pertinent to the claim.   38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In this regard, the record indicates that the veteran 
underwent surgery on his low back on September 15, 1997.  In 
November 1997, the RO requested the veteran to furnish the 
treatment records from the Jewett Orthopedic Clinic.  The 
veteran responded by submitting a medical statement which was 
previously of record.  There is no indication that the RO 
requested the hospital records.  The Board finds that this 
evidence is pertinent to his claim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
recent treatment for his low back 
disability, to include the records 
pertaining to his hospitalization in 
September 1997 and copies of the actual 
treatment records from the Jewett 
Orthopedic Clinic covering the period 
from January 18, 1997 to the present.  
The RO should notify the veteran that he 
may submit additional medical evidence 
regarding current treatment afforded her 
for her right knee.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

2.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the issue in appellate 
status.

If the benefit sought is not granted, the veteran and his 
representative should be provided a Supplemental Statement of 
the Case and an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












